DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 31-50 are pending and Examined in the following Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is directed to a polynucleotide sequence of X consecutive nucleotides of SEQ ID NO: 1, wherein when a coleopteran insect pest ingests a double-stranded RNA comprising at least one strand complementary to the polynucleotide sequence, the growth of the coleopteran insect pest is inhibited. 
This recitation is indefinite because it is unclear whether the length of X consecutive nucleotides from SEQ ID NO: 1 needs to be maintained in the dsRNA. First, claim 1 is directed 
This rejection can be overcome by stating the following: A polynucleotide sequence of X nucleotides of SEQ ID NO: 1, wherein when a coleopteran insect pest ingests a double-stranded RNA comprising the polynucleotide sequence, the growth of the coleopteran insect pest is inhibited. 

Claim 31 is also indefinite for its recitation of “hybridizing…under a stringent condition.” It is noted that what is stringent to one of ordinary skill in the art may not be stringent to another of ordinary skill in the art. For example, the artisan looking for homologous proteins and the coding regions that encode said proteins may allow for less stringent conditions to ensure that they capture as many potential sequences as possible. Alternatively, the artisan looking for a particular protein may require more stringent conditions. Stringency is a relative term; therefore, the metes and bounds of the claimed invention cannot be determined as claimed. This aspect of the indefiniteness rejection may be overcome by deleting reference to stringent conditions. 
All dependent claims are included in this rejection. 



Claim 49 is directed to a method for producing a plant capable of controlling an insect pest of Coleoptera, comprising introducing the polynucleotide according to claim 31; an expression cassette; or a recombinant vector comprising the polynucleotide; or an interfering ribonucleic acid into the plant. The claim is indefinite because it is unclear whether the method of claim 49 must introduce the polynucleotide of claim 31, any expression cassette that is capable of controlling Coleopteran pests, or any ribonucleic acid that controls Coleopteran pests. Does claim 49 require introducing the polynucleotide of claim 31 in any form or is it just one embodiment of the claim? In view of the above, the metes and bounds of the claimed invention cannot be determined as claimed. 
Claim 50 has the same indefiniteness issue as claim 49. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-33 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring nucleic acid without significantly more. The claim(s) recite(s) an isolated polynucleotide selected from a polynucleotide sequence as shown in SEQ ID NO: 1 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33, 35-42, and 44-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al (US 20160230186).
The claims are directed to a dsRNA polynucleotide comprising at least 15 consecutive nucleotides of SEQ ID NO: 1 and a spacer sequence, said dsRNA placed in an expression vector, wherein upon ingestion of said dsRNA a target gene in a coleopteran insect pest is down-regulated. 
The claims are directed to a dsRNA polynucleotide that targets two separate coleopteran plant pest target genes. 
The claims require that the dsRNA is placed in a bacterial cell, placed in an insecticidal spray. The claims are also drawn to co-expression of a Bt insecticidal protein. 

Baum teaches their SEQ ID NO: 7947 which comprises at least 18 consecutive nucleotides of SEQ ID NO: 1. See alignment below. 
Baum teaches that their invention provides down-regulation of a target gene and therefore inhibition of a biological function by ingestion of the dsRNA. See paragraphs 0008, 0010 and 0026. 
Baum teaches a method of improving plant resistance to a Diabrotica species infestation in a plant by expressing said dsRNA. See claim 47 and paragraph 0007. 
Baum teaches that the polynucleotides of the invention can be designed to suppressed different target genes by including multiple section of at least 18 contiguous nucleotides from any sequence. Baum also teaches the presence of a spacer between the sections. See paragraph 0030. 
Baum teaches a liquid spray formulation to contact the pest with the dsRNA. Baum teaches that the polynucleotide can be provided in combination with a Bt insecticidal protein. See paragraph 0034.
Baum teaches that the polynucleotide can be produced in bacteria cells. See paragraph 0038.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al (US 20160230186) in view of Bell et al (US 20160244779).
The claims are directed to a dsRNA polynucleotide comprising at least 15 consecutive nucleotides of SEQ ID NO: 1 and a spacer sequence as set forth in SEQ ID NO: 9, said dsRNA placed in an expression vector, wherein upon ingestion of said dsRNA a target gene in a coleopteran insect pest is down-regulated. 
The claims are directed to a dsRNA polynucleotide that targets two separate coleopteran plant pest target genes. 
The claims require that the dsRNA is placed in a bacterial cell, placed in an insecticidal spray. The claims are also drawn to co-expression of a Bt insecticidal protein. 
The claims are directed to a method for controlling coleopteran insect pest invasion and a method for improving resistance to the coleopteran pest in a plant, said methods comprising contacting the coleopteran pest with an effective amount of said dsRNA. 

Baum teaches that their invention provides down-regulation of a target gene and therefore inhibition of a biological function by ingestion of the dsRNA. See paragraphs 0008, 0010 and 0026. 
Baum teaches a method of improving plant resistance to a Diabrotica species infestation in a plant by expressing said dsRNA. See claim 47 and paragraph 0007. 
Baum teaches that the polynucleotides of the invention can be designed to suppressed different target genes by including multiple section of at least 18 contiguous nucleotides from any sequence. Baum also teaches the presence of a spacer between the sections. See paragraph 0030. 
Baum teaches a liquid spray formulation to contact the pest with the dsRNA. Baum teaches that the polynucleotide can be provided in combination with a Bt insecticidal protein. See paragraph 0034.
Baum teaches that the polynucleotide can be produced in bacteria cells. See paragraph 0038.  
Baum does not teach SEQ ID NO: 9. 
Bell teaches their SEQ ID NO: 17 which has 100% identity to SEQ ID NO: 9 and is disclosed by Bell to be “the nucleotide sequence of the linker in the suppressor element of SEQ ID NO: 15.” See paragraph 0020. Bell teaches that SEQ ID NO: 15 is an inverted repeat. See claim 19. See also paragraph 0030. The ordinary artisan would have understood that an inverted repeat is a type of dsRNA. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Alignments
US-14-207-318A-7947
; Sequence 7947, Application US/14207318A
; Publication No. US20160230186A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Baum, James A.
;  APPLICANT:Bolognesi, Renata
;  APPLICANT:Segers, Gerrit Cornelis
;  TITLE OF INVENTION: Compositions and Methods for Controlling Diabrotica
;  FILE REFERENCE: 38-21(59641)B
;  CURRENT APPLICATION NUMBER: US/14/207,318A
;  CURRENT FILING DATE: 2014-03-12
;  PRIOR APPLICATION NUMBER: 61/782,931
;  PRIOR FILING DATE: 2013-03-14
;  NUMBER OF SEQ ID NOS: 15624
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7947
;  LENGTH: 1234
;  TYPE: DNA
;  ORGANISM: Diabrotica virgifera
;  FEATURE:
;  OTHER INFORMATION: SmartBlast Evalue=0; Info=26S protease regulatory subunit 6b n=
;  OTHER INFORMATION:10 Tax=Endopterygota RepID=Q172T1_AEDAE
US-14-207-318A-7947

  Query Match             67.0%;  Score 952.6;  DB 62;  Length 1234;
  Best Local Similarity   85.9%;  
  Matches 1057;  Conservative    0;  Mismatches  174;  Indels    0;  Gaps    0;

Qy         55 TCTTACAAGTCATCAACCATGGAGGCTATGGATATTGTTATACCTGAAAAAGAAGAAGGT 114
              | |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db          4 TTTTACAAGTCATCAACCATGGAGGCTATGGATATTGTTATACCAGAAAAAGAAGAAGGT 63

Qy        115 AGTCCTTCGGAAGCCAAACAAGTCTTACAGGATGTAGACACGGAAGATCTATATACAAAA 174
              |||||||||||||  ||||||||  | |||||||| || || |||||| | || || |||
Db         64 AGTCCTTCGGAAGTAAAACAAGTGCTGCAGGATGTGGATACTGAAGATTTGTACACTAAA 123

Qy        175 TATAAGAAACTTCAACAACAGCTAGAGTTTTTAGAAGTACAGGAAGAGTATATTAAAGAT 234
              ||||| ||||||||||||||| | ||||| || || || || |||||||| |||||||||
Db        124 TATAAAAAACTTCAACAACAGTTGGAGTTCTTGGAGGTTCAAGAAGAGTACATTAAAGAT 183

Qy        235 GAACAAAGAAATCTAAAGAAAGAGTACTTACATGCCCAGGAAGAAGTCAAACGTATCCAA 294
              || ||||| ||||| || || ||||| |||||||| ||||||||||| || |||||||| 
Db        184 GAGCAAAGGAATCTCAAAAAGGAGTATTTACATGCTCAGGAAGAAGTGAAGCGTATCCAG 243

Qy        295 TCTGTTCCTTTAGTCATTGGACAGTTTTTGGAAGCAGTGGATCAAAACACCGGTATCGTG 354
              ||||| ||  | || |||||||||||||| ||||| || ||||||||||| || || || 
Db        244 TCTGTCCCGCTTGTTATTGGACAGTTTTTAGAAGCTGTAGATCAAAACACTGGCATTGTT 303

Qy        355 GGATCAACTACAGGTTCTAACTATTATGTGCGTATTCTCTCAACAATTGATCGAGAACTT 414
              || |||||||||||||| || ||||||||  | ||  | |||||||||||| ||||||| 
Db        304 GGCTCAACTACAGGTTCAAATTATTATGTTAGAATCTTATCAACAATTGATAGAGAACTC 363

Qy        415 TTAAAGCCTTCTGCTAGTGTTGCTCTTCACAAACACAGTAATGCCTTAGTAGACGTGTTA 474
              ||||| ||||||||||||||||||||||| |||||||| |||||||||||||| ||  ||
Db        364 TTAAAACCTTCTGCTAGTGTTGCTCTTCATAAACACAGCAATGCCTTAGTAGATGTCCTA 423

Qy        475 CCACCAGAGGCTGATTCTTCAATTAGCATGCTTCAAGCAGATGAAAAACCAGATGTGCAG 534
              ||||||||||| ||||||||||| |||||||| || || ||||||||||||||||| || 
Db        424 CCACCAGAGGCAGATTCTTCAATAAGCATGCTCCAGGCTGATGAAAAACCAGATGTTCAA 483

Qy        535 TATAGTGATATTGGAGGTATGGATATGCAGAAACAAGAAATCAGAGAAGCAGTGGAACTT 594
              || ||||| |||||||||||||||||||||||||||||||| || ||||| || ||  | 
Db        484 TACAGTGACATTGGAGGTATGGATATGCAGAAACAAGAAATTAGGGAAGCTGTAGAGTTA 543

Qy        595 CCCTTGACTCATTTTGAATTGTACAAACAGATCGGTATTGATCCTCCTAGGGGTGTTTTG 654
              || |||||||| || |||||||| |||||||| ||||||||||| || || ||||| |||
Db        544 CCTTTGACTCACTTCGAATTGTATAAACAGATTGGTATTGATCCCCCCAGAGGTGTGTTG 603

Qy        655 ATGTATGGGCCTCCTGGATGTGGAAAAACTATGTTGGCCAAAGCTGTAGCACACCATACA 714
              |||||||| ||||||||||| || || |||||||||||||||||||| || || ||||| 
Db        604 ATGTATGGACCTCCTGGATGCGGGAAGACTATGTTGGCCAAAGCTGTTGCTCATCATACT 663

Qy        715 ACAGCTGCTTTTATTCGTGTTGTGGGTTCAGAATTTGTGCAGAAATATTTAGGTGAAGGT 774
              |||||||| ||||||||||| || || |||||||| || ||||||||| | |||||||||
Db        664 ACAGCTGCCTTTATTCGTGTAGTCGGATCAGAATTCGTACAGAAATATCTTGGTGAAGGT 723

Qy        775 CCCCGTATGGTGAGAGACGTATTTCGTTTGGCAAAAGAAAATTCTCCAGCCATAATTTTC 834
              || || ||||| |||||||| || ||| | |||||||||||||||||||| || || || 
Db        724 CCTCGAATGGTTAGAGACGTGTTCCGTCTAGCAAAAGAAAATTCTCCAGCAATCATCTTT 783

Qy        835 ATTGATGAAATAGATGCAATTGCTACAAAACGTTTTGATGCTCAGACTGGTGCTGACCGT 894
              ||||||||||| |||||||| ||||| |||||||||||||| ||||| |||||||| |||
Db        784 ATTGATGAAATTGATGCAATCGCTACCAAACGTTTTGATGCCCAGACAGGTGCTGATCGT 843

Qy        895 GAAGTACAGAGAATTTTACTTGAGTTGCTCAATCAGATGGATGGATTTGATCAAACAACG 954
              ||||| |||||||||||| | ||  |||| || ||||||||||| |||||||| ||||| 
Db        844 GAAGTCCAGAGAATTTTATTGGAACTGCTTAACCAGATGGATGGTTTTGATCAGACAACA 903

Qy        955 AATGTTAAGGTTATAATGGCAACTAACAGAGCTGATACATTAGATCCTGCACTATTGAGA 1014
              |||||||||||||| ||||||||||||||||||||||||||||||||||||||  |||||
Db        904 AATGTTAAGGTTATCATGGCAACTAACAGAGCTGATACATTAGATCCTGCACTTCTGAGA 963

Qy       1015 CCTGGTCGTTTGGACAGAAAAATTGAATTTCCCCTGCCAGATCGAAGACAGAAGAGATTG 1074
              ||||||||| ||||||||||||| ||||||||  | |||||| ||||||| ||| | |||
Db        964 CCTGGTCGTCTGGACAGAAAAATCGAATTTCCTTTACCAGATAGAAGACAAAAGCGTTTG 1023

Qy       1075 ATTTTCAGTACCATTACATCCAAAATGAATTTATCTGAAGAGGTGGATTTGGAGGATTAT 1134
              |||||||| || || ||||| ||||||||||| || || ||||| || |||||||| |||
Db       1024 ATTTTCAGCACTATCACATCTAAAATGAATTTGTCAGAGGAGGTCGACTTGGAGGACTAT 1083

Qy       1135 GTTGCCAGACCTGATAGAATATCCGGAGCAGATATCAACGCCATTTGCCAAGAAGCTGGT 1194
              || || ||||| || |||||||| |||||||| || |||||||| ||||| ||||| |||
Db       1084 GTAGCTAGACCAGACAGAATATCAGGAGCAGACATAAACGCCATCTGCCAGGAAGCCGGT 1143

Qy       1195 ATGCACGCTGTTAGAGAAAATCGTTACATCGTTTTACCTAAAGATTTCGAGAAAGGTTAC 1254
              ||||| || ||  ||||||| |||||||||||||||||||||||||||||||| ||||| 
Db       1144 ATGCATGCCGTCCGAGAAAACCGTTACATCGTTTTACCTAAAGATTTCGAGAAGGGTTAT 1203

Qy       1255 AAAAATAATATTAAGAAAGATGAAAGCGAAC 1285
              || ||||| |||||||| ||||| ||||| |
Db       1204 AAGAATAACATTAAGAAGGATGAGAGCGAGC 1234

US-15-027-821-17
; Sequence 17, Application US/15027821
; Publication No. US20160244779A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  APPLICANT:Bell, Erin
;  APPLICANT:Qi, Qungang
;  APPLICANT:Rajani, Monnanda

;  FILE REFERENCE: 38-21(60227)0002/US
;  CURRENT APPLICATION NUMBER: US/15/027,821
;  CURRENT FILING DATE: 2016-04-07
;  PRIOR APPLICATION NUMBER: PCT/US2014/059261
;  PRIOR FILING DATE: 2014-10-06
;  PRIOR APPLICATION NUMBER: US 61/932,941
;  PRIOR FILING DATE: 2014-01-29
;  PRIOR APPLICATION NUMBER: US 61/887,552
;  PRIOR FILING DATE: 2013-10-07
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 150
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: synthetic
US-15-027-821-17

  Query Match             100.0%;  Score 150;  DB 64;  Length 150;
  Best Local Similarity   100.0%;  
  Matches  150;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGTACTGCGATCGCGTTAACGCTTTATCACGATACCTTCTACCACATATCACTAACAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAGTACTGCGATCGCGTTAACGCTTTATCACGATACCTTCTACCACATATCACTAACAAC 60

Qy         61 ATCAACACTCATCACTCTCGACGACATCCACTCGATCACTACTCTCACACGACCGATTAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATCAACACTCATCACTCTCGACGACATCCACTCGATCACTACTCTCACACGACCGATTAA 120

Qy        121 CTCCTCATCCACGCGGCCGCCTGCAGGAGC 150
              ||||||||||||||||||||||||||||||
Db        121 CTCCTCATCCACGCGGCCGCCTGCAGGAGC 150